Title: From George Washington to William Livingston, 23 April 1779
From: Washington, George
To: Livingston, William



Sir
Head Quarters Middlebrook 23d April 1779

Some operations of the army which are in contemplation, will oblige me before the 10th of next month to withdraw Gen: Maxwells brigade from its present position; and it will not be in my power to replace it by other troops—I shall also be obliged to recal the detachment from Monmouth.
I have thought it necessary to give your Excellency this early notice, that you may take such measures in consequence as you shall judge expedient to give security to those parts of the country which these troops are now posted to cover. With the greatest respect and esteem I have the honor to be, your Excellency’s most obt servt.
